Exhibit 10.1

Employment Agreement between Farmers & Merchants State Bank and

Lars B. Eller, dated September 13, 2018



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of
September 13, 2018, by and between Farmers & Merchants State Bank, a commercial
bank organized under the laws of the State of Ohio (the “Bank”), and Lars Eller
(the “Executive”), and is joined in by Farmers & Merchants Bancorp, Inc., an
Ohio corporation and parent holding company of the Bank (the “Corporation”).

WHEREAS, the Bank is engaged in the general business of banking;

WHEREAS, the Board of Directors of the Bank believes that the future services of
the Executive in the capacity of President and Chief Executive Officer of the
Bank and the Corporation will be of great value to the Bank and the Corporation;
and

WHEREAS, the Executive is willing to provide such services and accept employment
with the Bank as President and Chief Executive Officer on a full-time basis for
the term of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the parties hereto have agreed and do hereby mutually agree as
follows:

1.    Term – Agreement to Serve. The Bank hereby retains the services of the
Executive commencing as September 18, 2018 and ending August 31, 2021 (the
“Employment Term”), to perform the duties of President and Chief Executive
Officer of the Bank. The Board of Directors of the Corporation intends to
appoint the Executive as President and Chief Executive Officer of the
Corporation simultaneous with the retirement of the current President and Chief
Executive Officer of the Corporation. The Executive hereby accepts such
employment in consideration of the compensation and the other terms and
conditions herein provided, and agrees to serve the Bank well and faithfully and
to devote his best efforts to such employment as long as it shall continue
hereunder. During the period of such employment, the Executive will devote all
necessary time and attention customary for full-time employment – reasonable
vacations, periods of illness and the like excepted – to the affairs of the
Bank.

2.    Base Salary and Incentive Compensation. As compensation for these services
hereunder, the Bank will pay to the Executive, in installments and on dates in
accordance with its normal payroll, during the period of his employment
hereunder, an annual base salary at the rate of Three Hundred and Fifty Thousand
Dollars ($350,000), as the same may be adjusted upward by the Corporation (but
not downward) from time to time during the Employment Term, or any extension
thereof (hereinafter referred to as “Base Pay”).

3.    Other Benefits. In addition to the Base Pay, the Bank shall provide the
Executive the following benefits during the Employment Term:



--------------------------------------------------------------------------------

(a)    Upon commencement of the Employment Term, the Bank shall provide to
Executive a bonus of 1,200 shares of the common stock of the Corporation, which
shall fully vest one year after the start of the Employment Term.

(b)    Participation in the Bank’s Annual Cash Incentive Plan, commencing with
the 2018 calendar year, which Plan includes a two-tier program based upon
achievement of return on assets objectives and achievement of earnings per share
objectives;

(c)    Equity grants, with a target range of 4,000 shares of the Corporation’s
common stock in 2019, pursuant to the Corporation’s Long-Term Equity Incentive
Plan, and additional grants in future years as determined by the Corporation’s
Compensation Committee, based upon Bank and Corporation performance, which
shares will be restricted and subject to three-year cliff vesting;

(d)    Participation in the Bank’s 401(k) Plan, in which the Bank matches 50% on
the first 4% of contributions by the Executive and the Discretionary Profit
Sharing Plan, in which the Bank contributes an additional discretionary
percentage;

(e)    Participation in other employee benefit plans or programs of the Bank or
the Corporation to the extent that his position, tenure, salary and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto, including health insurance for Executive and his
family and employee bonus plans, if any, as the same may be in effect from time
to time;

(f)    Term life insurance on the life of the Executive in the amount of
$600,000 payable to his beneficiaries;

(g)    A monthly car allowance of $600.00;

(h)    Four (4) weeks paid vacation annually;

(i)    Relocation costs including up to 3 visits to Archbold to obtain a home,
realtor fees and closing costs incurred in purchasing a home, and reasonable
moving/transportation costs; and

(j)    Reimbursement of fees and expenses incurred in connection with business
of the Bank including without limitation, gasoline expenses related to work
travel, fees for attendance at banking related conventions and similar items.
The Executive agrees to comply with the Bank’s policies and procedures,
including recordkeeping, regarding reimbursement of business expense as the same
may be in force from time to time in connection with his rights to reimbursement
for such expenses.

Except as specifically set forth herein, termination of employment of the
Executive at or prior to the end of the Employment Term, shall cause the
immediate termination of these additional benefits.

 

2



--------------------------------------------------------------------------------

4.    Termination of Employment. The employment of the Executive under the terms
of this Agreement shall cease and terminate upon the occurrence of any of the
following and the Executive shall be entitled to the compensation provided for
herein.

(a)    Expiration of Term. On the last day of the Employment Term. In the event
of a termination pursuant to this subparagraph, the Executive shall be entitled
to receive the amount of annual Base Pay provided for in paragraph 2 hereof
prorated through the last day of the Employment Term and any incentive
compensation earned through such date.

(b)    Death. On the date of the Executive’s death. In the event of the
termination of employment by reason of death, the Executive shall be entitled to
receive the amount of annual Base Pay provided for in paragraph 2 hereof
prorated through the date of death and any incentive compensation earned through
such date.

(c)    Termination by the Bank with Cause. For Cause at any time by the Bank.
For purposes hereof, the term “Cause” shall mean: (i) removal by order of a
regulatory agency having jurisdiction over the Bank or the Corporation;
(ii) dishonesty or material inappropriate behavior, such as illegal harassment
of employees; (iii) misappropriation of Bank, or customer property;
(iv) commission of a felony or crime of moral turpitude; or (v) the Executive’s
willful and repeated failure to perform his duties under this Employment
Agreement, which failure has not been cured within thirty (30) days after the
Bank gives notice thereof to the Executive; it being expressly understood that
negligence or bad judgment shall not constitute “Cause” so long as such
negligent act or omission shall be without intent of personal profit and is
reasonably believed by the Executive to be in or not adverse to the best
interests of the Bank. In the event of a termination for Cause pursuant to this
subparagraph, the Executive shall be entitled to receive the amount of annual
Base Pay provided for in paragraph 2 hereof prorated through the date of
termination of the Executive’s employment by the Bank.

(d)    Disability. Upon receipt by the Executive of written notice from the Bank
that the Executive is unable, by reason of Disability, to continue the proper
performance of his duties hereunder. For purposes of this Agreement, the
Executive’s Disability shall mean disability as determined under the plans,
policies, or programs applicable to the Executive and if no such plan, policy,
or program exists, Disability shall mean the Executive is unable to perform the
material and substantial functions or duties of the Executive’s position due a
medical condition (including mental conditions). In the event of a termination
of employment pursuant to this subparagraph, the Executive shall be entitled to
receive the amount of annual Base Pay provided for in paragraph 2 hereof
prorated through the date of termination of the Executive’s employment by the
Bank and any incentive compensation earned through such date of termination of
the Executive’s employment as determined by the Bank, and shall also be entitled
to receive any disability benefits payable to him under the terms of the Bank’s
disability insurance plan.

 

3



--------------------------------------------------------------------------------

(e)    Termination by the Bank without Cause. Except for a termination of
employment as provided in Section 4(g) hereof, the Bank may, at its election, at
any time during the term of this Agreement terminate the Executive without
Cause. Upon such involuntary termination, except as provided below for
involuntary termination during the first year of this Agreement, the Executive
shall be entitled to receive as separation pay in a single lump sum, a cash
payment equal to one (1) time the sum of (i) his then annual Base Pay payable,
within thirty (30) days of his termination of employment with the Bank plus
(ii) any incentive compensation earned through such date. In addition to the
forgoing payment upon termination of employment of the Executive under this
subparagraph, any and all unvested incentive compensation awards shall vest and
he shall be entitled to coverage for twelve (12) months after termination under
the Bank’s health and dental plans as applicable or payment in an amount equal
to the value of such benefits. Notwithstanding the prior two sentences, in the
event that the Executive is terminated without cause as provided in this
Section 4(e) during the first year of the term of this Agreement (i.e. prior to
September 18, 2019), the Executive shall be entitled to receive as separation
pay in a single lump sum, a cash payment equal to two (2) times the sum of
(i) his then annual Base Pay payable, within thirty (30) days of his termination
of employment with the Bank plus (ii) any incentive compensation earned through
such date. In addition to the forgoing payment upon termination of employment of
the Executive under this subparagraph, any and all unvested incentive
compensation awards shall vest and he shall be entitled to coverage for twenty
four (24) months after termination under the Bank’s health and dental plans as
applicable or payment in an amount equal to the value of such benefits. Further,
in the event of the termination of employment of Executive as specified in this
Section 4(e) or Section 4(g) below, Executive shall be entitled to six
(6) months of out-placement services following termination of employment. Such
services shall include employment counseling, resume services, executive
placement services and similar services generally provided to executives by
professional executive out placement service providers. All costs of such out
placement services shall be paid for by the Bank.

(f)    Voluntary Termination by Executive. The Executive may voluntarily
terminate his employment with the Bank at any time. In the event of the
Executive’s voluntary termination of employment, he shall be entitled to receive
the amount of Base Pay provided for in paragraph 2 hereof through the last day
of such employment.

(g)    Termination following a Change in Control of the Bank. If a “Change of
Control” (as defined on Exhibit A attached hereto) occurs during the Employment
Term, and the Executive’s employment with the Bank is involuntarily terminated
without Cause at the time or during the period of twelve (12) months following
such Change in Control, the Executive shall be entitled to receive as separation
pay in a single lump sum, payable within fourteen (14) days of his termination
of employment with the Bank, a cash payment equal to two (2) times the sum of
(i) his then annual Base Pay (at a rate not lower than his rate of Base Pay in
effect immediately prior to the effective date of the Change in Control), plus
(ii) any incentive compensation earned through such date. In addition, to the
payments set forth in (i) and (ii) in the immediately preceding sentence, the
Bank shall continue Executive’s coverage in the Bank’s health, disability,
dental, and life insurance at the same levels that had been provided immediately
prior to his

 

4



--------------------------------------------------------------------------------

termination of employment in connection with a Change of Control commencing on
the date of termination of the Executive’s employment (or, if later, the
effective date of the Change in Control) and shall end on the last day of the
12th consecutive whole month thereafter. Notwithstanding anything to the
contrary in this Agreement, if any benefit payable to the Executive under this
Subsection 4(g) would otherwise be treated as an excess parachute payment
subject to the disallowed deduction and an excise tax under the excess parachute
rules of Internal Revenue Code sections 280G and 4999, the Bank shall reduce the
separation benefit payable under this Subsection 4(g) to the maximum benefit
that would not result in any such excise tax.

(h)    Regulatory Limitations. If any amount otherwise payable to the Executive
pursuant to this Section 4 of the Agreement is prohibited or limited by any
statute, regulation, order, consent decree or similar limitation in effect at
the time the payments would otherwise be paid, including, without limitation,
the requirements of 12 U.S.C. §1828(k) and regulations promulgated thereunder (a
“Limiting Rule”): (i) the Bank shall pay the maximum amount that may be paid
after applying the Limiting Rule; and (ii) shall use commercially reasonable
efforts to obtain the consent of the appropriate agency or body to pay any
amounts that cannot be paid due to the application of the Limiting Rule. The
Executive agrees that the Bank and the Corporation shall not have breached any
of their respective obligations under this Agreement if they are not able to pay
all or some portion of any payment due to the Executive as a result of the
application of a Limiting Rule.

5.    Confidential Information. The Executive shall not at any time, in any
manner, while employed by the Bank or thereafter, either directly or indirectly,
except in the course of carrying out the Bank’s business or as previously
authorized in writing on behalf of the Bank, disclose or communicate to any
person, firm, or corporation, any information of any kind concerning any matters
affecting or relating to the Bank’s business or any of its data, figures,
projections, estimates, customer lists or customer information, tax records,
personnel histories, and accounting procedures of the Bank or the Corporation,
without regard to whether any or all of such information would otherwise be
deemed confidential or material. The covenants in this Section 5 shall survive
termination of the Executive’s employment under this Agreement regardless of the
reason for the Executive’s termination.

6.    Covenant Not to Compete.

(a)    Throughout the term of the Agreement and during a Restricted Period of
one (1) year immediately following any termination of the Executive’s employment
under this Agreement, including any expiration of the term of this Agreement,
the Executive agrees that he will not, except on behalf of the Bank or with the
express written consent of the Bank:

 

5



--------------------------------------------------------------------------------

(i)    directly or indirectly engage in the business of banking or any other
business in which the Bank or the Corporation directly or indirectly engages
during the term of the Agreement. For purposes of this Section 6, the Executive
shall be deemed to engage in a business if he directly or indirectly, engages or
invests in, owns, manages, operates, controls or participates in the ownership,
management, operation or control of, is employed by, associated or in any manner
connected with, or renders services or advice to, any business engaged in
banking, provided, however, that Executive may invest in the securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if two conditions are met: (A) such securities are listed on any
national or regional securities exchange (or have been registered under
Section 12(g) of the Securities Exchange Act of 1934); and (B) the Executive
does not beneficially own (as defined Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) in excess of 1% of the outstanding capital
stock of such enterprise. Prior to the date hereof, the Executive has disclosed
one investment to the Bank, which the Bank acknowledges and agrees that the
Executive may retain, even though technically inconsistent with the provisions
of this Section 6(a)(i).

(ii)    directly or indirectly, for the benefit of any bank or financial
institution or any company or other entity affiliated, directly or indirectly,
with another bank or financial institution other than the Bank, solicit the
employment or services of, hire, or assist in the hiring, or request, induce or
attempt to influence any employee of the Bank to terminate that employee’s
employment with the Bank.

(iii)    directly or indirectly request, induce or attempt to influence any
existing or prospective customers, vendors or licensors of the Bank to curtail
or cancel any business they may transact with the Bank. “Prospective customers”
shall mean individuals or entities that the Executive shall have had substantive
personal contact with on behalf of the Bank seeking to secure such prospective
customer as a customer of the Bank within the one year immediately preceding the
termination of the Agreement or the expiration of the Agreement.

(b)    The parties acknowledge that this Section 6 is fair and reasonable under
the circumstances. It is the desire and intent of the parties that the
provisions of this Section 6 shall be enforced to the fullest extent permitted
by law. Accordingly, if any particular portion of this Section 6 shall be
adjudicated to be invalid or unenforceable, this Section 6 shall be deemed
amended to:

(i)    reform the particular portion to provide for such maximum restrictions as
will be valid and enforceable, or if that is not possible,

(ii)    delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such reformation or deletion to apply only with respect to the
operation of this Section 6 in the particular jurisdiction in which such
adjudication is made.

 

6



--------------------------------------------------------------------------------

(c)    During the term of the Executive’s employment hereunder, the covenants
contained in this Section 6 shall apply without regard to geographic location.
Upon the termination of the Executive’s employment, the covenants contained in
this Section 6 shall apply only to counties in which the Bank then has its main
office or a branch office and counties contiguous thereto. Currently the Bank
maintains offices in Ohio and Indiana, but may expand beyond such states in the
future.

(d)    The covenants in this Section 6 shall survive termination of the
Executive’s employment under this Agreement regardless of the reason for the
Executive’s termination.

7.    Non-Assignability. Neither party to this Agreement shall have the right to
assign this Agreement or any rights or obligations hereunder.

8.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor of the Bank, and any such successor shall be deemed
substituted for the Bank under the terms of this Agreement. As used in this
Agreement, the term “successor” shall include any person, firm, corporation, or
other business entity which, at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets or business of the
Bank.

9.    Entire Agreement. This Agreement contains the entire agreement of the
parties hereto concerning the subject matter hereof, and cancels any and all
other oral or written agreements or understandings between the parties with
respect to the subject matter hereof. The Agreement may not be changed orally,
but only by agreement in writing signed by both parties.

10.    Authorization for Acts of Bank. Any act, request, approval, consent or
opinion of the Bank hereunder shall be authorized, given or expressed by
resolution of its Board of Directors.

11.    Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payment made to or for the benefit of the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with 12 U.S.C. Section 1828(k) and any
regulations promulgated thereunder.

12.    Governing Law. This Agreement is executed and delivered in the State of
Ohio and is intended to be interpreted, construed and enforced in accordance
with the laws of such State.

13.    Regulatory Prohibition, Claw Back Provision and other Limitations.
Notwithstanding any other provision of this Agreement to the contrary, any
payment(s) made to or for the benefit of the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with 12 U.S.C. Section 1828(k) and any regulations promulgated thereunder. In
addition, the Bank or any of its successors, including the Federal Deposit
Insurance Corporation in its capacity as receiver of the Bank, retains the legal
right to

 

7



--------------------------------------------------------------------------------

demand the return of any payments made under the terms of this Agreement should
the Bank or its successors later obtain information indicating the Executive has
committed, is substantially responsible for, or has violated, the respective
acts or omissions, conditions, or offenses outlined under 12 C.F.R. 359.4(a)(4).
By execution of this Agreement the Bank and Executive acknowledge, agree and
stipulate to, and all provisions of this Agreement shall be subordinate to and
become null in void in the event of any conflict with, the following: (i) the
provision of 12 CFR 359, or any consent or approval granted under the provisions
of this part by the FDIC (in its corporate capacity), shall not in any way bind
any receiver of a failed insured depository institution; (ii) any consent or
approval granted under the provisions of 12 CFR 359 by the FDIC or any other
federal banking agency shall not in any way obligate such agency or receiver to
pay any claim or obligation pursuant to any golden parachute, severance
indemnification or other agreement; (iii) claims for employee welfare benefits
or other benefits which are contingent, even if otherwise vested, when the FDIC
is appointed as receiver for any depository institution, including any
contingency for termination of employment, are not provable claims or actual,
direct compensatory damage claims against such receiver; and (iv) nothing in 12
CFR 359 may be construed to permit the payment of salary or any liability or
legal expense of any IAP (as the same is defined in the Federal Deposit
Insurance Act) contrary to 12 U.S.C. 1828(k)(3).

14.    Limitations Under Section 409A of the Internal Revenue Code. The intent
of the parties is that payments and benefits under this Agreement comply with,
or be exempt from, the requirements of Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be limited, construed and
interpreted in accordance with such intent. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of the Agreement, references to a “termination,” “termination of
employment” or like terms shall mean separation from service. All reimbursements
and in-kind benefits provided under this Agreement, including without limitation
under Section 3 or 4, shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (ii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iii) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURES ON FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed on its
behalf by the Chairman of its Board of Directors, and the Executive has signed
this Agreement, all as of the date and year first above written.

 

Executive     Farmers & Merchants State Bank /s/ Lars Eller     /s/ Jack C.
Johnson Lars Eller     Jack C. Johnson, Board Chairman

Farmers & Merchants Bancorp, Inc. hereby agrees to be bound be the terms hereof,
joins in this Agreement and fully guarantees the performance of the terms hereof
by the Bank.

 

Farmers & Merchants Bancorp, Inc.     /s/ Jack C. Johnson   Jack C. Johnson,
Board Chairman    

 

9



--------------------------------------------------------------------------------

Exhibit A

Change in Control Definition:

A “Change in Control” shall mean a “Change in Ownership” as defined in
(a) hereof; a “Change in Effective Control” as defined in (b), hereof; or a
“Change in Ownership of a Substantial Portion of Assets” as defined in
(c) hereof, each of which shall be interpreted in a manner consistent with the
definitions of these terms in Treasury Regulation Section 1.409A-3(i)(5).

(a)    Change in Ownership. For purposes of this Agreement, a change in the
ownership of the Bank or the Corporation occurs on the date –

(i)    that any one person, or more than one person acting as a group (as
defined in subsection (d) hereof), acquires ownership of stock of the Bank or
the Corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Bank or the Corporation. However, if any one person,
or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the stock of
the Bank or the Corporation, the acquisition of additional stock by the same
person or persons is not considered to cause a change in the ownership of the
Bank or the Corporation (or to cause a change in the effective control of the
Bank or the Corporation within the meaning of subsection (b) hereof). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Bank or the Corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section.

(ii)    of the consummation of any merger, consolidation or reorganization with
any other corporation pursuant to which the shareholders of the Bank or the
Corporation immediately prior to the merger, consolidation or reorganization do
not immediately thereafter directly or indirectly own more than fifty percent of
the combined voting power of the voting securities entitled to vote in the
election of directors of the merged, consolidated or reorganized entity.

(b)    Change in the Effective Control. For purposes of this Agreement, a change
in the effective control of the Bank or the Corporation occurs on the date that
either –

(i)    Any one person, or more than one person acting as a group (as determined
under subsection (d) hereof), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Bank or the Corporation possessing 35 percent
or more of the total voting power of the stock of the Bank or the Corporation;
or

(ii)    a majority of members of the Bank’s or the Corporation’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Bank’s or the
Corporation’s board of directors prior to the date of the appointment or
election.

 

10



--------------------------------------------------------------------------------

In the absence of an event described in subsection (b)(i) or (ii) above, a
change in the effective control of the Bank or the Corporation will not have
occurred.

(c)    Change in the Ownership of a Substantial Portion of the Bank’s or the
Corporation’s Assets. For purposes of this Agreement, a change in the ownership
of a substantial portion of the Bank’s or the Corporation’s assets occurs on the
date that any one person, or more than one person acting as a group (as
determined in subsection (d) hereof), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Bank or the Corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the Bank or the Corporation immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of the Bank or the Corporation or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

There is no Change in Control Event under this subsection (c) when there is a
transfer to an entity that is controlled by the shareholders of the Bank or the
Corporation immediately after the transfer, as provided in this paragraph. A
transfer of assets by the Bank or the Corporation is not treated as a change in
the ownership of such assets if the assets are transferred to –

(i)    A shareholder of the Bank or the Corporation (immediately before the
asset transfer) in exchange for or with respect to its stock;

(ii)    An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Bank or the Corporation;

(iii)    A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Bank or the Corporation; or

(iv)    An entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in section
(iii) above.

For purposes of this subsection (c) and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the transferor corporation has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
transferor corporation after the transaction is not treated as a change in the
ownership of the assets of the transferor corporation.

(d)    Persons Acting as a Group. Persons will not be considered to be acting as
a group solely because they purchase assets or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, purchase or acquisition of assets, or similar business
transaction with

 

11



--------------------------------------------------------------------------------

Bank or the Corporation. If a person, including an entity shareholder, owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders in a corporation only to the extent
of the ownership in that corporation prior to the transaction giving rise to the
change and not with the ownership interest in the other corporation.
Notwithstanding the foregoing, no trust department or designated fiduciary or
other trustee of such trust department of the Bank or a subsidiary of the Bank
or the Corporation, or other similar fiduciary capacity of the Bank or the
Corporation with direct voting control of the stock, shall be treated as a
person or group within the meaning of hereof. Further, no profit-sharing,
employee stock ownership, employee stock purchase and savings, employee pension,
or other employee benefit plan of the Bank or the Corporation or any of their
respective subsidiaries, and no trustee of any such plan in its capacity as such
trustee, shall be treated as a person or group within the meaning hereof.

 

12